Citation Nr: 0830449	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.



REMAND

Additional pertinent evidence was associated with the claims 
folder after the issuance of the Statement of the Case and 
prior to the certification of this appeal.  The veteran has 
not waived his right to have this evidence initially 
considered by the originating agency.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

The RO or the AMC should readjudicate the 
veteran's claim based on the newspaper 
article and morning report associated with 
the claims folder following the issuance 
of the Statement of the Case.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he should be 
provided a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




